Exhibit 10.3

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE
ADVANCED MICRO DEVICES, INC.
2004 EQUITY INCENTIVE PLAN
Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), pursuant
to its 2004 Equity Incentive Plan (as amended and restated, the “Plan”), hereby
grants to the holder listed below (“Participant”), this award of
performance-based restricted stock units set forth below (the “PRSUs”). This
award of PRSUs is subject to all of the terms and conditions set forth herein,
in the Terms and Conditions to the PRSUs (the “Terms and Conditions”), in any
terms and conditions for Participant’s country set forth in the appendix
thereto, as applicable (the “Appendix”) and in the Plan, each of which are
incorporated herein by reference.
 
 
 
 
Participant:
 


 
 
 
 
Grant Date:
 








Target Number of PRSUs:
    units


 
 
 
 

Vesting Schedule and Performance Conditions:    [To be specified in individual
agreements]
By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Terms and Conditions, the Appendix and this
Performance-Based Restricted Stock Unit Grant Notice. Participant has reviewed
the Plan, the Terms and Conditions, the Appendix and this Performance-Based
Restricted Stock Unit Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Performance-Based
Restricted Stock Unit Grant Notice and fully understands all provisions of the
Plan, the Terms and Conditions, the Appendix and this Performance-Based
Restricted Stock Unit Grant Notice. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions arising under the
Plan, the Terms and Conditions, the Appendix or this Performance-Based
Restricted Stock Unit Grant Notice.
 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 


 
By:
 


Print Name:
 


 
Print Name:
 


Title:
 


 
 
 
Address:




 
Address:
 


 
 
 
 
 









--------------------------------------------------------------------------------

Exhibit 10.3



TERMS AND CONDITIONS
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
These Terms and Conditions (these “Terms and Conditions”), collectively with the
accompanying Performance-Based Restricted Stock Unit Grant Notice (the “Grant
Notice”) and any terms and conditions for your country contained in the Appendix
hereto, as applicable (the “Appendix”), comprise your agreement (the
“Agreement”) with Advanced Micro Devices, Inc., a Delaware corporation (the
“Company”), regarding performance-based restricted stock units (the “PRSUs”)
awarded under the Advanced Micro Devices, Inc. 2004 Equity Incentive Plan (as
amended and restated, the “Plan”). Capitalized terms not specifically defined
herein have the same meanings assigned to them in the Plan.
1.     Vesting of Performance-Based Restricted Stock Units. The PRSUs will vest
on the date(s) shown on the Grant Notice provided that (a) the performance
conditions for the vesting of such PRSUs have been satisfied and (b) you
continue to be a Service Provider through each vesting date. Without limiting
the foregoing, the vesting of any PRSUs is conditioned on your performing the
duties assigned to you by the Company’s management or Board, as applicable, in a
manner and with results satisfactory to the Company’s management or Board, as
applicable.
2.    Issuance of Shares. After the PRSUs vest, shares (“Shares”) of Company
common stock will be issued in your name as soon as practicable after you have
satisfied any Tax-Related Items (as defined in Section 5) and subject to any
country-specific terms and conditions set forth in the Appendix; provided,
however, that, subject to the last sentence of Section 5 of these Terms and
Conditions, in no event shall the Company deliver Shares in settlement of your
vested PRSUs to you later than March 15 following the calendar year in which the
respective portion of the PRSUs vest.
3.     Nontransferability of PRSUs. Unless determined otherwise by the
Administrator, the PRSUs may not be pledged, assigned, sold or otherwise
transferred.
4.     Forfeiture of PRSUs. Except as otherwise provided in Section 6(d) of
these Terms and Conditions, if your status as a Service Provider terminates for
any reason before the vesting date(s) shown on the Grant Notice, your unvested
PRSUs will be cancelled and you will not have any right to receive Shares
pursuant to the PRSUs.


5.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the issuance of Shares upon settlement of the PRSUs,
the subsequent sale of Shares acquired pursuant to such issuance and the receipt
of any dividends and/or any dividend equivalents; and (2) do not commit to and
are under no obligation to structure the terms of the Award or any aspect of the
PRSUs to reduce or eliminate your liability




--------------------------------------------------------------------------------






for Tax-Related Items or achieve any particular tax result. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;
(b)withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the PRSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or
(c)withholding in Shares to be issued upon vesting/settlement of the PRSUs.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
PRSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.
Finally, you must pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.
6.     Other Terms and Conditions.
(a)    The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your receipt of the PRSUs and the Shares upon vesting, you
acknowledge and agree to the terms and conditions of the Agreement and the terms
and provisions of the Plan.


(b)    Stockholder Rights. Until the Shares are issued, you have no right to
vote or receive dividends or any other rights as a stockholder with respect to
the PRSUs.
(c)     Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict

2

--------------------------------------------------------------------------------






rights of the Company or the Employer, which are hereby expressly reserved, to
discharge you at any time.
(d)    Change of Control. Notwithstanding anything to the contrary herein, in
the event that the Company experiences a Change of Control (as defined in the
Plan), then the following provisions will apply:
(i)    Any PRSUs that were earned prior to the occurrence of the Change of
Control (other than any PRSUs you are deemed to earn pursuant to subparagraph
(ii) below) (the “Pre-CIC Earned PRSUs”), will remain subject to their
respective service-based vesting schedule, as provided in Exhibit A, attached
hereto.
(ii)    With respect to any outstanding PRSUs that have not been earned as of
the date of the Change of Control, you will be deemed to have earned the number
of PRSUs (the “CIC Earned PRSUs”) that would have been earned based on the
actual achievement of the Performance Level determined as of the date of the
Change of Control, in the Compensation Committee’s sole discretion, and any
remaining unearned PRSUs will be automatically forfeited without further
consideration. At the time of such Change of Control, the CIC Earned PRSUs (if
any) will convert automatically into an equal number of time-based restricted
stock units (the “CIC RSUs”) that will vest as follows:
(A)if the Change of Control occurs before the first anniversary of the Grant
Date, the CIC RSUs will vest in three (3) equal annual installments beginning on
the first anniversary of the Grant Date;
(B)if the Change of Control occurs on or after the first anniversary of the
Grant Date but before the second anniversary of the Grant Date, one-third of the
CIC RSUs will be fully vested on the date of the Change of Control, and the
remaining two-thirds will vest in two equal installments on the second and third
anniversaries of the Grant Date; and
(C)if the Change of Control occurs on or after the second anniversary of the
Grant Date but before the third anniversary of the Grant Date, two-thirds of the
CIC RSUs will be fully vested on the date of the Change of Control, and the
remaining one-third will vest on the third anniversary of the Grant Date;
provided, in each case, that you remain a Service Provider with the Company, the
Employer (or each of their successors) through each applicable vesting date.
(iii)    Notwithstanding the foregoing, if, upon or any time during the three
(3) year period following the Change of Control, your employment or service is
terminated by the Company, the Employer (or each of their successors) other than
for Misconduct or you terminate your employment or service with the Company, the
Employer (or each of their successors) in a Constructive Termination, then any
unvested Pre-CIC Earned PRSUs and CIC RSUs will immediately and fully vest and
be distributed as of your date of termination.
(e)    Declination of PRSUs. If you wish to decline your PRSUs, you must
complete and file the Declination of Grant form with Corporate Compensation and
Benefits by the deadline for such declination. Your declination is
non-revocable, and you will not receive a grant of stock options or other
compensation as replacement for the declined PRSUs.

3

--------------------------------------------------------------------------------






(f)    Recovery in the Event of a Financial Restatement; Claw-Back Policy. In
the event the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws, the Administrator will review all equity-based
compensation (including the PRSUs) awarded to employees at the Senior Vice
President level and above.  If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by Applicable Law, recover for the
benefit of the Company all or a portion of the equity-based compensation awarded
to you, including (without limitation) by cancelation, forfeiture, repayment and
disgorgement of profits realized from the sale of securities of the Company;
provided, however, the Administrator will not have the authority to recover any
equity-based compensation awarded more than 18 months prior to the date of the
first public issuance or filing with the U.S. Securities and Exchange Commission
(the “SEC”) (whichever first occurs) of the financial document embodying such
financial reporting requirement.   In determining whether to seek recovery, the
Administrator may take into account any considerations it deems appropriate,
including Applicable Laws and whether the assertion of a recovery claim may
prejudice the interests of the Company in any related proceeding or
investigation. Further, and notwithstanding the foregoing, the PRSUs (including
any proceeds, gains or other economic benefit actually or constructively
received by you upon any receipt of the PRSUs or upon the receipt or resale of
any Company’s common stock underlying the PRSUs) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy.
7.    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b)the grant of the PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted in the past;
(c)all decisions with respect to future PRSU grants, if any, will be at the sole
discretion of the Company;
(d)your participation in the Plan will not create a right to further employment
with the Company or the Employer and will not interfere with the ability of the
Company or the Employer to terminate your employment relationship at any time;
(e)you are voluntarily participating in the Plan;
(f)the PRSUs and the Shares subject to the PRSUs, and the value and income of
such PRSUs and Shares, are not intended to replace any pension rights or
compensation;

4

--------------------------------------------------------------------------------






(g)the PRSUs and the Shares subject to the PRSUs, and the value and income of
such PRSUs and Shares, are not part of normal or expected compensation or salary
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
(h)the PRSU grant and your participation in the Plan will not be interpreted to
form an employment contract or other service relationship with the Company, the
Employer or any of their respective Parents, Subsidiaries or Affiliates;
(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(j)no claim or entitlement to compensation or damages will arise from forfeiture
of the PRSUs resulting from termination of your status as a Service Provider
(for any reason whatsoever and whether or not in breach of Applicable Laws), and
in consideration of the grant of the PRSUs to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the
Company, the Employer, any Parent or any of their respective Parents,
Subsidiaries or Affiliates, waive your ability, if any, to bring such claim
against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, and release the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims;
(k)in the event of termination of your status as a Service Provider (for any
reason whatsoever and whether or not in breach of Applicable Laws), your right
to vest in the PRSUs under the Plan, if any, will terminate effective as of the
date that you are no longer actively employed or providing services and will not
be extended by any notice period mandated under applicable local laws (e.g.,
active employment or service would not include a period of “garden leave” or
similar period pursuant to Applicable Laws); the Administrator will have the
exclusive discretion to determine when you are no longer actively employed or
providing services for purposes of your PRSU grant (including whether you may
still be considered to be providing services while on a leave of absence);
(l)the PRSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and
(m)the following provisions apply only if you are providing services outside the
United States:
(1)    the PRSUs and the Shares subject to the PRSUs, and the value and income
of same, are not part of normal or expected compensation or salary for any
purpose; and

5

--------------------------------------------------------------------------------






(2)    none of the Company, the Employer, or any of their respective Parents,
Subsidiaries or Affiliates will be liable for any foreign exchange rate
fluctuation between any local currency and the United States Dollar that may
affect the value of the PRSUs, any amounts due to you pursuant to the settlement
of the PRSUs or the subsequent sale of any Shares acquired upon settlement.


8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.


9.    Data Privacy. You consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in the Agreement
and any other Award Documentation by and among, as applicable, the Employer, the
Company and their respective Parents, Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PRSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).


You understand that Data may be transferred to a Company-designated Plan broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Plan broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Employer will not be adversely

6

--------------------------------------------------------------------------------






affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant you PRSUs or other equity awards
or administer or maintain such awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
10.     Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and you
with all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Common Stock may be listed or quoted at the time of such issuance or
transfer; and, you understand that the Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; the obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and the lapse of such
reasonable period of time following the vesting or settlement as the
Administrator may from time to time establish for reasons of administrative
convenience. The Shares shall be fully paid and nonassessable. You understand
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company has unilateral authority to amend
the Plan and the Agreement without your consent to the extent necessary or
advisable to comply with securities or other laws applicable to issuance of
Shares.
11.     Successors and Assigns. The Company may assign any of its rights under
the Agreement. The Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer contained herein, the Agreement will be binding upon you and your
heirs, executors, administrators, legal representatives, successors and assigns.
12.     Governing Law; Jurisdiction; Severability. The Agreement is to be
governed by and construed in accordance with the internal laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California, excluding that body
of laws pertaining to conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the Company and you
evidenced by this grant or the Agreement, the Company and you hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation will be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed. If any provision of the Agreement is determined by a court of law
to be illegal or unenforceable, in whole or in part, that provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

7

--------------------------------------------------------------------------------






13.     Further Instruments. You agree to execute further instruments and to
take further actions as may be reasonably necessary to carry out the purposes
and intent of the Agreement.


14.    Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the PRSUs have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon you, the Company and
all other interested persons. The Administrator will not be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Agreement.


15.    Language. If you have received the Agreement or any other Award
Documentation translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.


16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


17.    Imposition of Other Requirements.     The Company reserves the right to
impose other requirements on your participation in the Plan, on the PRSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
18.     Headings. The captions and headings of the Agreement are included for
ease of reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.


19.    Appendix. Notwithstanding any provisions in the Award Documentation, the
PRSU grant will be subject to any special terms and conditions for your country
set forth in an Appendix to these Terms and Conditions. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
the Agreement.


20.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
21.     Entire Agreement. The Plan, these Terms and Conditions, the Appendix and
the Grant Notice, including Exhibit A thereto, constitute the entire agreement
and understanding of the parties with respect to the subject matter of the
Agreement, and supersede all prior

8

--------------------------------------------------------------------------------






understandings and agreements, whether oral or written, between the parties with
respect to the specific subject matter hereof.
22.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares (e.g., PRSUs) under the Plan during such
times as you are considered to have “inside information” regarding the Company
(as defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.
23.    Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last address reflected on the Company’s
records. By a notice given pursuant to this Section 23, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to you shall, if you are then deceased,
be given to your legal representative. Any notice shall be deemed duly given
when sent via email or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service or similar local
service in jurisdictions outside of the United States.
24.     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PRSUs and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Law, the Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
25.    Section 409A. The PRSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the PRSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the PRSUs
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

9

--------------------------------------------------------------------------------






26.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the PRSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
PRSUs, as and when vested or settled pursuant to the terms hereof.
27.     Termination, Rescission and Recapture. The PRSUs are intended to align
your long-term interests with the long-term interests of the Company. If you
engage in certain activities discussed below, either during employment with the
Company or after such employment terminates for any reason, the Company will
terminate any outstanding, unexpired or unpaid PRSUs (“Termination”), rescind
any payment or delivery pursuant to the PRSUs (“Rescission”) or recapture any
cash or any Common Stock or proceeds from your sale of Common Stock acquired
pursuant to the PRSUs (“Recapture”), as more fully described below and to the
extent permitted by applicable law. For purposes of this Section 27, Competitive
Organization or Business is defined as those corporations, institutions,
individuals, or other entities identified by the Company as competitive or
working to become competitive in the Company’s most recently filed annual report
on Form 10-K.
(a) You are acting contrary to the long-term interests of the Company if you
fail to comply with any agreement or undertaking regarding inventions,
intellectual property rights, and/or proprietary or confidential information or
material that you signed or otherwise agreed to in favor of the Company.
(b) You are acting contrary to the long-term interests of the Company if, during
the restricted period set forth below, you engage in any of following activities
in, or directed into, any State, possession or territory of the United States of
America or any country in which the Company operates, sells products or does
business:
(i) while employed by the Company, you render services to or otherwise directly
or indirectly engage in or assist, any Competitive Organization or Business;
(ii) while employed by the Company or at any time thereafter, without the prior
written consent of the Compensation Committee of the Board, you (A) use any
confidential information or trade secrets of the Company to render services to
or otherwise engage in or assist any Competitive Organization or Business or (B)
solicit away or attempt to solicit away any customer or supplier of the Company
if in doing so, you use or disclose any of the Company’s confidential
information or trade secrets;
(iii) while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that is a direct
material Competitive Organization or Business (as conducted now or during the
term of this Agreement;

10

--------------------------------------------------------------------------------






(iv) while employed by the Company or during the period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit away or
influence or attempt to influence or solicit away any client, customer or other
person either directly or indirectly to direct his/her or its purchase of the
Company’s products and/or services to any Competitive Organization or Business;
or
(v) while employed by the Company or during a period of twelve months (12)
months thereafter, without the prior written consent of the Board, you solicit
or influence or attempt to influence or solicit any person employed by the
Company or any consultant then retained by the Company to terminate or otherwise
cease his/her employment or consulting relationship with the Company or become
an employee of or perform services for any outside organization or business.
The activities described in this Section 27(b) are collectively referred to as
‘Activities Against the Company’s Interest.’
(c) If the Company determines, in its sole and absolute discretion, that: (i)
you have violated any of the requirements set forth in Section 27(a) above or
(ii) you have engaged in any Activities Against the Company’s Interest (the date
on which such violation or activity first occurred being referred to as the
‘Trigger Date’), then the Company will, in its sole and absolute discretion,
impose a Termination, Rescission and/or Recapture of any or all of the PRSUs or
the proceeds you received therefrom, provided, that such Termination, Rescission
and/or Recapture shall not apply to the PRSUs to the extent that such PRSUs
vested earlier than [one year] prior to the Trigger Date. Within ten days after
receiving notice from the Company that Rescission or Recapture is being imposed
on any PRSU, you shall deliver to the Company the Shares acquired pursuant to
the PRSUs, or, if you have sold such Common Stock, the gain realized, or payment
received as a result of the rescinded payment or delivery. Any payment by you to
the Company pursuant to this Section 27(c) shall be made either in cash or by
returning to the Company the number of shares of Common Stock that you received
in connection with the rescinded payment or delivery. It shall not be a basis
for Termination, Rescission or Recapture if after your termination of
employment, you purchase, as an investment or otherwise, stock or other
securities of a Competitive Organization or Business, so long as (i) such stock
or other securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent equity interest in the organization or business.
(d) Upon payment or delivery of Common Stock pursuant to the PRSUs, you shall,
if requested by the Company, certify on a form acceptable to the Company that
you are in compliance with the terms and conditions of this Agreement and, if
your termination of employment has occurred, shall state the name and address of
your then-current employer or any entity for which you perform business services
and your title, and shall identify any organization or business in which you own
a greater-than-five-percent equity interest.
(e) Notwithstanding the foregoing provisions of this Section 27, in exceptional
cases, the Company has sole and absolute discretion not to require Termination,
Rescission and/or Recapture, and its determination not to require Termination,
Rescission and/or Recapture with respect to any particular act by you or the
PRSUs shall not in any way reduce or eliminate the

11

--------------------------------------------------------------------------------






Company’s authority to require Termination, Rescission and/or Recapture with
respect to any other act by you or other equity awards.
(f) Nothing in this Section 27 shall be construed to impose obligations on you
to refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 27(f) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.
(g) All administrative and discretionary authority given to the Company under
this Section 27 shall be exercised by the Compensation Committee of the Board,
or an executive officer of the Company as such Compensation Committee may
designate from time to time.
(h) Notwithstanding any provision of this Section 27, if any provision of this
Section 27 is determined to be unenforceable or invalid under any applicable
law, such provision will be applied to the maximum extent permitted by
applicable law, and shall automatically be deemed amended in a manner consistent
with its objectives to the extent necessary to conform to any limitations
required under applicable law. Furthermore, if any provision of this Section 27
is illegal under any applicable law, such provision shall be null and void to
the extent necessary to comply with applicable law.
(i) Notwithstanding the foregoing, this Section 27 shall not be applicable to
you from and after your termination of employment if such termination of
employment occurs after a Change of Control.


By signing the Grant Notice or otherwise accepting the PRSU grant and the Shares
issued upon vesting of the PRSUs, you agree to be bound by terms of the
Agreement and the Plan.





12

--------------------------------------------------------------------------------

Exhibit 10.3



APPENDIX


Terms and Conditions
Performance-Based Restricted Stock Unit Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan


Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended and restated, the “Plan”) and/or the Terms and
Conditions to which this Appendix is attached (the “Terms and Conditions”).


Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant of
PRSUs in your country. If you are a citizen or resident of a country other than
the one in which you are currently residing and/or working, transfer to another
country after the grant but prior to the vesting of the PRSUs or are considered
a resident of another country for local law purposes, the Company may, in its
discretion, determine to what extent the additional terms and conditions
contained herein will be applicable to you.


Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of June 2014. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at vesting of the PRSUs or the subsequent sale of
the Shares or receipt of any dividends or dividend equivalents. In addition, the
information is general in nature and may not apply to your particular situation,
and the Company is not in a position to assure you of any particular result.
Accordingly, you are advised to seek appropriate professional advice as to how
the relevant laws in your country may apply to your situation. If you are a
citizen or resident of a country other than the one in which you are currently
residing and/or working, transfer employment to another country after the PRSUs
are granted to you or are considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to you.




ARGENTINA


Notifications


Securities Law Information. Neither the PRSUs nor the Shares subject to the
PRSUs are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.




--------------------------------------------------------------------------------








Exchange Control Information. If you transfer proceeds from the sale of Shares
or the receipt of any dividends paid on such Shares into Argentina within ten
(10) days of receipt (i.e., the proceeds have not been held in the offshore bank
or brokerage account for at least ten (10) days prior to transfer), you must
deposit 30% of the proceeds into a non-interest bearing account in Argentina for
365 days. If, however, you have satisfied the ten-day holding obligation, the
Argentine bank handling the transaction may still request certain documentation
in connection with your request to transfer proceeds into Argentina, including
evidence of the sale or dividend payment and proof that no funds were remitted
out of Argentina to acquire the Shares. If the bank determines that the ten-day
rule or any other rule or regulation promulgated by the Argentine Central Bank
has not been satisfied, it will require that 30% of the proceeds be placed in a
non-interest bearing dollar denominated mandatory deposit account for a holding
period of 365 days.


Please note that exchange control regulations in Argentina are subject to
frequent change. You should consult with your personal legal advisor regarding
any exchange control obligations you may have in connection with participation
in the Plan.


Foreign Asset/Account Reporting Information. You must report any Shares acquired
and held by you on December 31 of each year on your annual tax return for that
year.




AUSTRALIA


Terms and Conditions


Data Privacy. This following provision supplements Section 9 of the Terms and
Conditions:
The Company can be contacted at One AMD Place, Sunnyvale, CA, 94088, U.S.A. The
Australian Employer can be contacted at Part Level 8, 15 Talavera Road, North
Ryde, NSW 2113, Sydney, Australia.
Data will be held in accordance with the Company’s Worldwide Standards of
Business Conduct, a copy of which can be obtained on the Company’s website or by
contacting the Company or the Australian Employer at the address listed above.
You understand and agree that Data may be transferred to recipients of Data
located outside of Australia, including the United States and any other country
where the Company has operations.
Notifications


Securities Law Information. If you acquire Shares pursuant to the PRSUs and you
offer the Shares for sale to a person or entity resident in Australia, the offer
may be subject to disclosure requirements under Australian law. You should
obtain legal advice on disclosure obligations prior to making any such offer.



2

--------------------------------------------------------------------------------






Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank is involved in the transfer, you will be required to file the
report.




BELGIUM


Notifications
Foreign Asset/Account Reporting Information. If you are a resident of Belgium,
you are required to report any securities (e.g., Shares acquired under the Plan)
or bank accounts (including brokerage accounts) opened and maintained outside of
Belgium on your annual tax return.


BRAZIL


Terms and Conditions


Compliance with Laws. By accepting the PRSUs, you agree that you will comply
with Brazilian law when you vest in your PRSUs and sell Shares. You also agree
to report and pay any and all taxes associated with the vesting of the PRSUs,
the receipt of any dividends and the sale of Shares.


Notifications


Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. The assets and rights
that must be reported include Shares. Please note that the US$100,000 threshold
may be changed annually.




CANADA


Terms and Conditions


Settlement of Performance-Based Restricted Stock Units. The following provision
supplements Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash.


Termination of Service. The following provision replaces Section 7(k) of the
Terms and Conditions:

3

--------------------------------------------------------------------------------








In the event of the termination of your status as Service Provider for any
reason (whether or not in breach of Applicable Laws), your right to vest in the
PRSUs under the Plan, if any, will terminate effective as of the date that is
the earlier of (1) the date your status as a Service Provider is terminated, (2)
the date that you receive notice of termination from the Employer, or (3) the
date you are no longer actively providing service, regardless of any notice
period or period of pay in lieu of such notice required under Applicable Laws
(including, but not limited to statutory law, regulatory law and/or common law);
the Company has the exclusive discretion to determine when you are no longer
actively providing service for purposes of the PRSUs (including whether you may
still be considered to be providing service while on a leave of absence).


The following provisions will apply if you are a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.


Data Privacy. The following provision supplements Section 9 of the Terms and
Conditions:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer and any of their respective Parents, Subsidiaries and Affiliates and
the Administrator of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any of their
respective Parents, Subsidiaries and Affiliates to record such information and
to keep such information in your employee file.


Notifications


Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon vesting of the PRSUs within Canada. You will
only be permitted to sell or dispose of any Shares if such sale or disposal
takes place outside of Canada on the facilities on which such Shares are traded.


Foreign Asset/Account Reporting Information. If the total value of your foreign
property (including cash held outside of Canada or Shares) exceeds C$100,000 at
any time during the year, you must report all of your foreign property on Form
T1135 (Foreign Income Verification Statement) by April 30 of the following year.
Foreign property may also include your unvested PRSUs. You should consult with
your personal tax advisor to determine your reporting requirements.



4

--------------------------------------------------------------------------------








CHINA


The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, as determined by the Company in
its sole discretion.
Terms and Conditions


Settlement of Performance-Based Restricted Stock Units and Sale of Shares. The
following provision supplements Section 2 of the Terms and Conditions:


You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale. Further, you agree to sell all Shares issued
upon vesting of the PRSUs either immediately after vesting or, if no immediate
sale is required, promptly upon notice of termination of your status as a
Service Provider. You agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on your
behalf pursuant to this authorization) and you expressly authorize the Company’s
designated broker to complete the sale of such Shares. You agree to sign any
forms and/or consents required by the Company’s designated broker to effectuate
the sale of Shares. You acknowledge that the Company’s designated broker is
under no obligation to arrange for the sale of the Shares at any particular
price. Furthermore, you acknowledge that the sale of Shares upon termination of
your status as a Service Provider will be made as soon as administratively
possible after the Company’s stock plan administration is aware of your
termination, but the Company is not committed to sell the Shares at any
particular time after termination of your status as a Service Provider. However,
you are always free to sell the Shares yourself at any time prior to the date
the Company arranges for the sale of the Shares. Upon the sale of the Shares,
the Company agrees to pay you the cash proceeds from the sale of the Shares,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.


Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the PRSUs as
well as any cash dividends paid on such Shares to China. You further understand
that, under Applicable Laws, such repatriation of your cash proceeds will need
to be effectuated through a special exchange control account established by the
Company, the Employer or their respective Parents, Subsidiaries or Affiliates,
and you hereby consent and agree that any proceeds from the sale of any Shares
you acquire or from cash dividends paid on such Shares will be transferred to
such special account prior to being delivered to you. You also understand that
the Company will deliver the proceeds to you as soon as possible, but there may
be delays in distributing the funds to you due to exchange control requirements
in China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply

5

--------------------------------------------------------------------------------






with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.




CZECH REPUBLIC


Notifications


Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the opening and maintenance of a
foreign account.


Because exchange control regulations change frequently and without notice, you
should consult your personal legal advisor prior to the sale of Shares to ensure
compliance with current regulations. It is your responsibility to comply with
Czech exchange control laws, and neither the Company nor the Employer will be
liable for any resulting fines or penalties.




FINLAND


There are no country-specific provisions.




FRANCE


Terms and Conditions


French Language Provision. By accepting the PRSU grant and the Shares issued at
vesting, you confirm having read and understood the documents relating to the
Plan which were provided to you in the English language and you accept the terms
of those documents.


En acceptant l’attribution des PRSU et les actions émises durant l’acquisition,
vous confirmez ainsi avoir lu et compris les documents relatifs au Plan qui vous
ont été communiqués en langue anglaise et vous en acceptez les termes en
connaissance de cause.


Notifications


Tax Information. The PRSUs are not intended to be French tax-qualified Awards.


Foreign Asset/Account Reporting Information. You must report all foreign
accounts, whether open, current or closed (including any brokerage account
established for purposes of your participation in the Plan), to the French tax
authorities in your annual income tax section.





6

--------------------------------------------------------------------------------






GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you receive a cross-border
payment in excess of €12,500 in connection with the sale of Shares acquired
under the Plan or the receipt of dividends paid on such Shares, the report must
be made electronically by the 5th day of the month following the month in which
the payment was received. The form of report can be accessed via the German
Federal Bank’s website at www.bundesbank.de and is available in both German and
English.




HONG KONG


Terms and Conditions


Warning: The PRSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to Service
Providers of the Company, the Employer or their respective Parents, Subsidiaries
or Affiliates. The Agreement, the Plan and other Award Documentation have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor has the Agreement, the Plan or the other Award
Documentation been reviewed by any regulatory authority in Hong Kong. The PRSUs
are intended only for the personal use of each eligible Service Provider and may
not be distributed to any other person. If you are in any doubt about any of the
contents of the Agreement , the Plan or the other Award Documentation, you
should obtain independent professional advice.


Settlement of PRSUs and Sale of Shares. The following provision supplements
Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash.


In the event your PRSUs vest and Shares are issued to you within six months of
the date of grant, you agree that you will not dispose of any Shares acquired
prior to the six-month anniversary of the date of grant.


Notifications


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.





7

--------------------------------------------------------------------------------






INDIA


Notifications


Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan or the receipt of any
dividends paid on such Shares to India and convert the proceeds into local
currency within a certain period after receipt. You will receive a foreign
inward remittance certificate (the “FIRC”) from the bank where you deposit the
foreign currency. You should maintain the FIRC as evidence of the repatriation
of fund in the event the Reserve Bank of India, the Company or the Employer
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.


Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.




INDONESIA


Notifications


Exchange Control Information. If you remit proceeds from the sale of Shares or
the receipt of dividends paid on such Shares into Indonesia, the Indonesian bank
through which the transaction is made will submit a report on the transaction to
the Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, you must complete a Transfer Report Form. The Transfer Report
Form will be provided to you by the bank through which the transaction is made.




ISRAEL


Terms and Conditions


Settlement of Performance-Based Restricted Stock Units and Sale of Shares.
Unless otherwise determined by the Administrator, you agree to the immediate
sale of all Shares issued upon vesting of the PRSUs. You agree that the Company
is authorized to instruct its designated broker to assist with the mandatory
sale of such Shares (on your behalf pursuant to this authorization), and you
expressly authorize the Company’s designated broker to complete the sale of such
Shares. You agree to sign any forms and/or consents required by the Company’s
designated broker to effectuate the sale of Shares. You acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay you the cash proceeds from the sale of the Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.

8

--------------------------------------------------------------------------------








Notifications


Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the SEC are available free of charge upon
request with your local human resources representative.




ITALY


Terms and Conditions


Data Privacy. The following provision replaces in its entirety Section 9 of the
Terms and Conditions:


You understand that the Employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Shares held and the details of all PRSUs or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing your participation in
the Plan. You are aware that providing the Company with your Data is necessary
for the performance of the Agreement and that your refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect your ability to participate in the Plan.


The controller of personal data processing is Advanced Micro Devices, Inc., One
AMD Place, Sunnyvale, California 94088, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is Advanced Micro Devices S.p.a., Via Polidoro da
Caravaggio 6, 20156, Milano, Italy. You understand that the Data may be
transferred to the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, including any
transfer required to a broker or other third party with whom Shares acquired
pursuant to the vesting of the PRSUs or cash from the sale of such Shares may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than your country. You hereby acknowledge that the processing
activity, including the transfer of your personal data abroad, outside of the
European Union, as herein specified and pursuant to Applicable Laws and
regulations, does not require your consent because the processing is necessary
for the performance of contractual obligations related to the implementation,
administration and management of the Plan. You understand that Data processing
relating to the above specified purposes will take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which

9

--------------------------------------------------------------------------------






Data are collected and with confidentiality and security provisions as set forth
by Applicable Laws and regulations, with specific reference to D.lgs. 196/2003.


You understand that Data will be held only as long as is required by Applicable
Laws or as necessary to implement, administer and manage your participation in
the Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification of your Data and cease, for legitimate reasons, the Data
processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: Advanced Micro Devices S.p.a., Via Polidoro
da Caravaggio 6, 20156, Milano, Italy.


Plan Document Acknowledgment. In accepting the PRSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the following sections of the Terms and Conditions: Section 1:
Vesting of PRSUs; Section 2: Issuance of Shares; Section 4: Forfeiture of PRSUs;
Section 5: Responsibility for Taxes; Section 7: Nature of Grant and the Data
Privacy provisions above.


Notifications


Foreign Asset/Account Reporting Information. If you hold investments abroad or
foreign financial assets (e.g., cash, Shares, PRSUs) that may generate income
taxable in Italy, you are required to report them on your annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value. The same reporting duties apply to you if you are
beneficial owners of the investments, even if you do not directly hold
investments abroad or foreign assets.


Foreign Asset Tax. The value of the financial assets held outside of Italy by
individuals resident of Italy is subject to a foreign asset tax. Beginning in
2014, such tax is levied at an annual rate of 2 per thousand (0.2%).  The
taxable amount will be the fair market value of the financial assets (e.g.,
Shares) assessed at the end of the calendar year.




JAPAN


Notifications
Foreign Asset/Account Reporting Information. Pursuant to a new law, you will be
required to report details of any assets held outside of Japan as of December 31
(including Shares acquired under the Plan), to the extent such assets have a
total net fair market value exceeding ¥50 million. Such report will be due by
March 15 each year. You should consult with your personal

10

--------------------------------------------------------------------------------






tax advisor as to whether the reporting obligation applies to you and whether
you will be required to report details of your outstanding PRSUs, as well as
Shares, in the report.




KOREA


Notifications


Exchange Control Information. If you realize US$500,000 or more from the sale of
Shares or the receipt of any dividends in a single transaction, Korean exchange
control laws require you to repatriate the proceeds to Korea within 18 months of
the sale or receipt of such proceeds.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine your personal reporting obligations.




MALAYSIA


Terms and Conditions


Data Privacy. The following provision replaces Section 9 of the Terms and
Conditions:


You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award Documentation by and among, as
applicable, you, the Company, the Employer and any their respective Parents,
Subsidiaries and Affiliates or any third parties authorized by same in assisting
in the implementation, administration or management of your participation in the
Plan. 
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name,
home address and telephone number, date of birth, social insurance number or
other
identification number, salary, nationality,
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa Dokumentasi Penganugerahan oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Majikan dan Syarikat Induk,Anak Syarikat
dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang
sama untuk membantu dalam pelaksanaan, pentadbiran dan pengurusan penyertaan
anda dalam Pelan tersebut.
Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor






11

--------------------------------------------------------------------------------






job title, any shares of stock or directorships held in the Company, the fact
and conditions of your participation in the Plan, details of all PRSUs or any
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any Shares acquired upon vesting of the PRSUs are deposited.  You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data.  You understand that you may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing “Ask HR” at http://AskHR on
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan
tersebut, butir-butir semua PRSUs atau apa-apa hak lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah anda (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.Anda juga memberi kuasa
untuk membuat apa-apa pemindahan Data, sebagaimana yang diperlukan, kepada
broker Pelan yang ditetapkan oleh Syarikat, atau pembekal perkhidmatan pelan
saham lain sebagaimana yang dipilih oleh Syarikat pada masa depan, yang membantu
Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan tersebut dan/atau
dengan sesiapa yang mendepositkan Saham yang diperolehi melalui pemberian hak
PRSUs. Anda mengakui bahawa penerima-penerima ini mungkin berada di negara anda
atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat)
mungkin mempunyai undang-undang privasi data dan perlindungan yang berbeza
daripada negara anda, yang mungkin tidak boleh memberi tahap perlindungan yang
sama kepada Data. Anda memahami bahawa anda boleh meminta senarai nama dan
alamat mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatan
anda. Anda memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada
masa depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta
dalam Pelan tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan anda dalam Pelan
tersebut. Anda faham bahawa Data akan dipegang hanya untuk tempoh yang
diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaan anda dalam
Pelan tersebut. Anda memahami bahawa anda boleh, pada bila-


12

--------------------------------------------------------------------------------






AMD Central.  Further, you understand that you are providing the consents herein
on a purely voluntary basis.  If you do not consent, or if you later seek to
revoke the consent, your status as a Service Provider and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consent is that the Company would not be able to
grant future PRSUs or other equity awards to you or administer or maintain such
awards.  Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of the refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


-bila masa, melihat data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan anda , di
mana butir-butir hubungannya adalah "Ask HR" at http://AskHR on AMD Central.
Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini secara
sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status anda sebagai Pemberi Perkhidmatan dan kerjaya anda
dengan Majikan tidak akan terjejas; satunya akibat buruk jika anda tidak
bersetuju atau menarik balik persetujuan anda adalah bahawa Syarikat tidak akan
dapat memberikan PRSU pada masa depan atau anugerah ekuiti lain kepada anda atau
mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami bahawa
keengganan atau penarikan balik persetujuan anda boleh menjejaskan keupayaan
anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut
mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.



Notifications


Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an Award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made upon receiving or disposing of any interest in the
Company or any related company.




MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement
Sections 6 and 7 of the Terms and Conditions:



13

--------------------------------------------------------------------------------






Modification. By accepting the PRSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination will not constitute
a change or impairment of the terms and conditions of employment.


Policy Statement. The Award of PRSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with principal executive offices at One AMD Place, Sunnyvale, CA
94088, U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and your sole employer is
AMD Latin America, Ltd. – Mexico City Branch Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 -
México, nor does it establish any rights between you and the Employer.


Plan Document Acknowledgment. By accepting the Award of PRSUs, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.


In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in
Section 7 of the Terms and Conditions, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right, (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis, (iii) participation in the Plan is
voluntary, and (iv) the Company, the Employer and any of their respective
Parents, Subsidiaries and Affiliates are not responsible for any decrease in the
value of the Shares underlying the PRSUs.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to the
Company, the Employer and each of their respective Parents, Subsidiaries and
Affiliates with respect to any claim that may arise under the Plan.


Spanish Translation


Téminos y Condiciones


Ausencia de derecho para reclamar compenssaciones. Estas disposiciones
complementan el apartado 6 y 7 de los Términos y Condiciones


Modificación. Al aceptar las Unidades de Acción Restringida, usted reconoce y
acuerda que cualquier modificación del Plan o su terminación no constituye un
cambio o detrmineto en los términos y condiciones de empleo.



14

--------------------------------------------------------------------------------






Declaración de Política. El Otorgamiento de Unidades de Acción Restringida de la
Compañía en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.


La Compañía, con oficinas registradas ubicadas en One AMD Place, Sunnyvale, CA
94088, U.S.A., es la única responsable de la administración del Plan y de la
participación en el mismo y la adquisición de Acciones no establece de forma
alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es AMD
Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 -
México, así como tampoco establece ningún derecho entre Usted y su Empleador.


Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acción Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.


Adicionalmente, al aceptar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección 7
de los Téminos y Condiciones Acuerdo, en el cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, su Empleador y
cualquier empresa Matriz, Subsidiaria o Filiales no son responsables por
cualquier disminución en el valor de las Acciones en relación a las Unidades de
Acción Restringida.


Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía, su Matriz, Subsidiaria o Afiliada por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, su Matriz, Subsidiaria o Filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.




NETHERLANDS


There are no country-specific provisions.




POLAND


Notifications


Exchange Control Information. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares or the receipt of dividends, the
funds must be transferred via a bank account. You are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such

15

--------------------------------------------------------------------------------






transaction occurred. If you hold Shares acquired under the Plan and/or maintain
a bank account abroad, you will have reporting duties to the National Bank of
Poland; specifically, if the aggregate value of Shares and cash held in such
foreign accounts exceeds PLN7,000,000, you must file reports on the transactions
and balances of the accounts on a quarterly basis. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.




RUSSIA


Notifications


Exchange Control Information. Upon the sale of Shares acquired under the Plan or
the receipt of any cash dividends paid on such Shares, you must repatriate the
proceeds back to Russia within a reasonably short time after receipt of the
proceeds. You may remit proceeds to your foreign currency account at an
authorized bank in Russia or in a foreign bank account opened in accordance with
Russian exchange control laws. You are encouraged to contact your personal
advisor before remitting your sale proceeds to Russia.


Securities Law Information. You are not permitted to sell Shares directly to
other Russian legal entities or residents.


The grant of the PRSUs and the distribution of the Plan and all other materials
you may receive regarding participation in the Plan do not constitute an
offering or the advertising of securities in Russia. The issuance of Shares
pursuant to the Plan has not and will not be registered in Russia and,
therefore, the Shares may not be used for an offering or public circulation in
Russia.


Labor Law Information. If you continue to hold Shares acquired at vesting of the
PRSUs after an involuntary termination of your service, you may not be eligible
to receive unemployment benefits in Russia.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You are strongly advised to consult
with your personal legal advisor to determine whether the restriction applies to
you.


SINGAPORE


Notifications


Securities Law Information. The Award of PRSUs is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Cap. 289) (the “SFA”) for
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or

16

--------------------------------------------------------------------------------






registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Award of PRSUs is subject to section 257 of the SFA and you will
not be able to make (i) any subsequent sale of Shares in Singapore or (ii) any
offer of such subsequent sale of Shares subject to the PRSUs in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.


Director Notification Obligation. If you are a director, associate director or
shadow director of the Company’s Singapore Parent, Subsidiary or Affiliate, you
are subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Company’s Singapore
Parent, Subsidiary or Affiliate in writing when you receive an interest (e.g.,
an Award or Shares) in the Company, the Employer or any of their respective
Parents, Subsidiaries or Affiliates. In addition, you must notify the Company’s
Singapore Parent, Subsidiary or Affiliate when you sell Shares or shares of any
Parent, Subsidiary or Affiliate (including when you sell Shares issued upon
vesting and settlement of the PRSUs). These notifications must be made upon
acquiring or disposing of any interest in the Company, the Employer or any of
their respective Parents, Subsidiaries or Affiliates. In addition, a
notification of your interests in the Company, the Employer or any of their
respective Parents, Subsidiaries or Affiliates must be made upon becoming a
director.


SPAIN


Terms and Conditions


No Entitlement for Claims or Compensation. The following provision supplements
Section 7 of the Terms and Conditions:


By accepting the PRSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan documents.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant PRSUs under the Plan to individuals who may be
Consultants, Directors and Employees throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any PRSUs will not economically or otherwise bind the Company, the Employer or
any of their respective Parents, Subsidiaries or Affiliates on an ongoing basis,
other than as expressly set forth in the Agreement. Consequently, you understand
that the PRSUs are granted on the assumption and condition that the PRSUs are
not, and will not become, part of any employment contract (whether with the
Company, the Employer or any of their respective Parents, Subsidiaries or
Affiliates) and will not be considered a mandatory benefit or salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever will arise from the grant of PRSUs, which is gratuitous
and discretionary, since the future value of the PRSUs and the underlying Shares
is unknown and unpredictable. You also understand that this grant of PRSUs would
not be made but for the assumptions and conditions set forth hereinabove; thus,
you understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
PRSUs and any right to the underlying Shares will be null and void.

17

--------------------------------------------------------------------------------








Further, the vesting of the PRSUs is expressly conditioned on your status as an
active Service Provider, such that if your status as a Service Provider
terminates for any reason whatsoever, your PRSUs cease vesting immediately
effective the date of your termination of your status as a Service Provider.
This will be the case, for example and without limitation, even if (i) you are
considered to be unfairly dismissed without good cause, (ii) you are dismissed
for disciplinary or objective reasons or due to a collective dismissal,
(iii) you terminate service due to a change of work location, duties or any
other employment or contractual condition, (iv) you terminate service due to the
Company’s, the Employer’s or any of their respective Parents’, Subsidiaries’ or
Affiliates’ unilateral breach of contract, or (v) your status as a Service
Provider terminates for any other reason whatsoever. Consequently, upon
termination of your status as a Service Provider for any of the above reasons,
you will automatically lose any rights to PRSUs granted to you that were
unvested on the date of termination of your status as a Service Provider, as
described in the Plan or Agreement.


Notifications


Securities Law Information. No “offer to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory in connection
with the PRSUs. The Plan, the Agreement (including this Appendix) and any other
documents evidencing the grant of the PRSUs have not been, nor will they be,
registered with the Comisión Nacional del Mercado de Valores (the Spanish
securities regulator), and none of those documents constitutes a public offering
prospectus.
Exchange Control Information. To participate in the Plan, you must comply with
exchange control regulations in Spain. You must declare the acquisition of stock
in a foreign company (including Shares acquired under the Plan) for statistical
purposes to the Dirección General de Comercio e Inversiones (the “DGCI”), which
is a department of the Ministry of Economy and Competitiveness. You must also
declare ownership of any Shares by filing a Form D-6 with the Directorate of
Foreign Transactions each January while the Shares are owned. In addition, the
sale of Shares must also be declared on Form D-6 filed with the DGCI in January,
unless the sale proceeds exceed the applicable threshold (currently €1,502,530),
in which case, the filing is due within one month after the sale.
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares or the receipt of dividends)
exceeding €50,000, you must inform the financial institution receiving the
payment of the basis upon which such payment is made. You will need to provide
the institution with the following information: (i) your name, address, and
fiscal identification number, (ii) Company name and corporate domicile,
(iii) the amount of the payment, (iv) the currency used, (v) the country of
origin, (vi) the reasons for the payment, and (vii) any additional information
that may be required.


Foreign Asset/Account Reporting Information. Effective January 1, 2013, to the
extent that you hold rights or assets (e.g., Shares or cash held in a bank or
brokerage account) outside of Spain with a value in excess of €50,000 per type
of right or asset (e.g., Shares, cash, etc.) as of December 31 each year, you
will be required to report information on such rights and assets on

18

--------------------------------------------------------------------------------






your tax return for such year. After such rights and assets are initially
reported, the reporting obligation will only apply for subsequent years if the
value of any previously-reported rights or assets increases by more than
€20,000. The reporting must be completed by March 31 following the end of the
relevant year. It is your responsibility to comply with these reporting
obligations, and you should consult with your personal tax and legal advisors in
this regard.


In addition, you are required to electronically declare to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
securities (including Shares acquired under the Plan) held in such accounts if
the value of the transactions for all such accounts during the prior tax year or
the balances in such accounts as of December 31 of the prior tax year exceeds
€1,000,000.


SWEDEN


There are no country-specific provisions.




TAIWAN


Notifications


Securities Law Information. The PRSUs and the underlying Shares are available
only for certain Service Providers. It is not a public offer of securities by a
Taiwanese company. Therefore, it is exempt from registration in Taiwan.


Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into and out of Taiwan up to US$5,000,000 per year.


If the transaction amount is TWD$500,000 or more in a single transaction, you
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank. If the transaction
amount is US$500,000 or more, you may be required to provide additional
supporting documentation to the satisfaction of the remitting bank. Please
consult your personal advisor to ensure compliance with applicable exchange
control laws in Taiwan.




THAILAND


Notifications


Exchange Control Information. When you realize US$50,000 or more in a single
transaction from the sale of Shares issued to you at vesting and settlement of
the PRSUs or you receive a cash dividend paid on such Shares, you must
immediately repatriate all cash proceeds to Thailand and then either convert
such proceeds to Thai Baht or deposit the funds into a foreign currency account
opened with any commercial bank in Thailand within 360 days of repatriation.

19

--------------------------------------------------------------------------------






If the amount of your proceeds is US$50,000 or more in a single transaction, you
must specifically report the inward remittance to the Bank of Thailand on a
foreign exchange transaction form. If you fail to comply with these obligations,
you may be subject to penalties assessed by the Bank of Thailand. You should
consult your personal advisor before taking action with respect to remittance of
proceeds from the sale of Shares into Thailand. You are responsible for ensuring
compliance with all exchange control laws in Thailand.




TURKEY


Notifications


Securities Law Information. Under Turkish law, you are not permitted to sell any
Shares acquired under the Plan in Turkey. The Shares are currently traded on the
New York Stock Exchange, which is located outside of Turkey, under the ticker
symbol “AMD” and Shares acquired under the Plan may be sold through this
exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, you may be
required to appoint a Turkish broker to assist you with the sale of the Shares
acquired under the Plan.  You should consult your personal legal advisor before
selling any Shares acquired under the Plan to confirm the applicability of this
requirement to you.




UNITED ARAB EMIRATES


Notifications


Securities Law Information. The Plan is only being offered to qualified Service
Providers and is in the nature of providing equity incentives to Service
Providers residing or working in the United Arab Emirates.


The Plan and the Agreement are intended for distribution only to such Service
Providers and must not be delivered to, or relied on by, any other person. You
should conduct your own due diligence on the Shares. If you do not understand
the contents of the Plan and the Agreement, you should consult an authorized
financial adviser. The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan. Neither the Ministry of Economy nor the Dubai Department of Economic
Development have approved the Plan or the Agreement nor taken steps to verify
the information set out therein, and have no responsibility for such documents.



20

--------------------------------------------------------------------------------






UNITED KINGDOM


Terms & Conditions


Settlement of Performance-Based Restricted Stock Units. The following provision
supplements Section 2 of the Terms and Conditions:


Notwithstanding any discretion contained in Section 11(d) of the Plan, PRSUs
will be settled in Shares only, not cash.


Responsibility for Taxes. The following provisions supplement Section 5 of the
Terms and Conditions:


You must pay to the Company or the Employer any amount of income tax due that
the Company or the Employer may be required to account to Her Majesty’s Revenue
and Customs (“HMRC”) with respect to the event giving rise to the Tax-Related
Items (the “Taxable Event”) that cannot be satisfied by the means described in
this Section 5. If payment or withholding of the income tax is not made within
90 days of the end of the U.K. tax year in which the Taxable Event occurs or
such other period as required under U.K. law (the “Due Date”), you agree that
the amount of any uncollected income tax will (assuming you are not a director
or executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended)) constitute a loan owed by
you to the Company or the Employer (as applicable), effective on the Due Date.
You agree that the loan will bear interest at the then-current HMRC official
rate and it will be immediately due and repayable, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in this Section 5. If you fail to comply with your obligations in connection
with the income tax due as described in this Section 5, the Company may refuse
to deliver the Shares acquired under the Plan.


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for such a loan to cover the
income tax due. In the event that you are a director or executive officer and
the income tax due is not collected from or paid by you by the Due Date, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
national insurance contributions due on this additional benefit. You acknowledge
that the Company or the Employer may recover any such national insurance
contributions at any time thereafter by any of the means referred to in this
Section 5.















21

--------------------------------------------------------------------------------






































 
    



22